Order filed November 30, 2011, Withdrawn, Appeal Reinstated and Order filed
December 15, 2011.




                                            In The

                        Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00513-CR
                                      ____________

                          BRIAN WALKER SIMON, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee


                         On Appeal from the 338th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1263348


                                         ORDER

         On November 30, 2011, this Court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine the reason for the failure to file appellant's
brief.

         On December 9, 2011, appellant filed a motion to reinstate the appeal and his brief.
The motion is GRANTED. Our order of November 30, 2011, is WITHDRAWN. The
appeal is REINSTATED.

                                            PER CURIAM